DETAILED ACTION

Summary
Applicant’s election of claims 1-17, without traverse, in the response filed June 21, 2021 has been acknowledged. 
Claims 1-19 are currently pending while claims 18 and 19 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “the mounting structure is constructed and arranged to replace conventional rooftop weatherization structures”.
It is unclear as to what structures of the mounting structure are encompassed by the phrase “is constructed and arranged to replace conventional rooftop weatherization structures” and what structures of the mounting structure are specifically excluded by the phrase “is constructed and arranged to replace conventional rooftop weatherization 
Claim 8 recite, “the locking members respectively define differing heights to allow the module to be mounted with a tilt in a favorable position with respect to a position of the sun”.
It is unclear as to what structures of the locking members are encompassed by the phrase “respectively define differing heights to allow the module to be mounted with a tilt in a favorable position with respect to a position of the sun” and what structures of the locking members are specifically excluded by the phrase “respectively define differing heights to allow the module to be mounted with a tilt in a favorable position with respect to a position of the sun” because it is unclear as to what limitations the term “favorable” definitely imparts on the claimed position with respect to a position of the sun.
Claim 14 recites, “an aspect ratio of length-to-diameter greater than approximately 10”.
The specification, as originally filed, at [00103] teaches “approximately” is employed with respect to a given measurement, value or characteristic, it refers to a quantity that is within a normal operating range to achieve desired results, but that includes some variability that is due to inherent inaccuracy and error within the allowed tolerances of the system.
It is unclear as to what aspect ratios are encompassed by the phrase “greater than approximately 10” and what aspect ratios are specifically excluded by the phrase “greater than approximately 10” because it is unclear as to what is within a normal operating range to achieve desired results, unclear as to what desired results encompass, and 
Claim 1 recites the limitation "the rooftop weatherization layer" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending "the rooftop weatherization layer" to "a rooftop weatherization layer" would overcome the rejections. 
Claim 5 recites the limitation "the weatherization layer" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if "the weatherization layer" recited on line 2 of claim 5 is referring to “the rooftop weatherization layer” recited on line 3 of claim 1 or if "the weatherization layer" recited on line 2 of claim 5 is referring to an entirely different weatherization layer altogether.
Amending "the weatherization layer" to "the rooftop weatherization layer" would overcome the rejection. 
Claim 6 recites the limitation "the weatherization layer" on line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if "the weatherization layer" recited on line 3-4 of claim 6 is referring to “the rooftop weatherization layer” recited on line 3 of claim 1 or if "the weatherization layer" recited on line 3-4 of claim 6 is referring to an entirely different weatherization layer altogether.
Amending "the weatherization layer" to "the rooftop weatherization layer" would overcome the rejection.
Claim 8 recites the limitation "the locking members" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the module" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the module” recited on line 2 of claim 8 is referring to the “solar module” recited on line 2 of claim 2 or if “the module” recited on line 2 of claim 8 is referring to an entirely different module altogether. 
Amending “the module” to “the solar module” would overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 1-11, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pretorius et al. (U.S. Pub. No. 2014/0000683 A1).
With regard to claim 1, Pretorius et al. discloses a mounting structure for a solar PV module comprising:
a mounting assembly (91, Fig. 9)
constructed and arranged to be attached to a rooftop free of penetration of the rooftop weatherization layer (in light of [0091] of the instant specification, as originally filed, teaching attachment directly into the supporting structure of a roof avoids penetration of the roofing shingles and [0091] also teaching adhesives, ballasted or affixed by other means on flat roofs can also avoid penetration of the roofing material, the cited mounting assembly is cited to read on the claimed “constructed and arranged to be attached to a rooftop free of penetration of the rooftop weatherization layer” because it is depicted in Fig. 9 as having a planar bottom surface of frame 93 which is structurally capable of being attached directly to supporting structures of a roof such as a planar rafter of a roof and because it is depicted in Fig. 9 as having a planar bottom surface of frame 93 which is structurally capable of being adhered or affixed by other means on flat roofs).
With regard to claim 2, Pretorius et al. discloses a further comprising
a sheet-shaped foot with one or more locking members configured to lock into a solar module (see [0083] teaching a lock pin slides into slot 72 and secures and anchors SCE to the supporting structure which is cited to provide for the claimed “sheet-shaped foot with one or more locking members configured to lock into a solar module” as the cited lock pin corresponding into slot 72 is depicted in Fig. 7 as a thin planar sheet shape towards the bottom, or foot, of the SCE and locks the solar module to the supporting structure).
With regard to claim 3, Pretorius et al. discloses
constructed and arranged to be located under an existing composite shingle and physically attached to a supporting structure of the rooftop (the cited mounting structure is cited to read on the claimed “constructed and arranged to be located under an existing composite shingle and physically attached to a supporting structure of the rooftop” because it is depicted in Fig. 9 as having a planar bottom surface of frame 93 which is structurally capable of being located under an existing composite shingle, such as in a situation where an existing composite shingle is present at the top of an inclined roof and the mounting structure is disposed towards the bottom of the inclined roof, and structurally capable of being physically attached to a supporting structure of the rooftop such as adhesively attached to a rafter of a roof).
With regard to claim 5, Pretorius et al. discloses
constructed and arranged to be attached to the rooftop by adhesive bonding to the weatherization layer (the cited mounting structure is cited to read on the claimed “constructed and arranged to be attached to the rooftop by adhesive bonding to the weatherization layer” because it is depicted in Fig. 9 as having a planar bottom surface which is structurally capable of being attached to a rooftop by adhesive bonding the planar bottom surface to a weatherization layer).
With regard to claim 7, Pretorius et al. discloses wherein
the sheet-shaped foot is constructed and arranged to conform to a profile of a clay tile roof for mounting thereto (the cited sheet-shaped foot is cited to read on the claimed “is constructed and arranged to conform to a profile of a clay tile roof for mounting thereto” because the cited lock pin corresponding into slot 72 is 
With regard to claims 9-11,  Pretorius et al. discloses wherein the mounting structure includes
a composite material including PET (see [0085] “PET”).
With regard to claim 15,  Pretorius et al. discloses wherein
the composite material is resistant to UV light (see [0085] teaching “PET” which is cited to read on the claimed is resistant to UV light because it can block a portion of the UV light spectrum, such as shorter wavelengths).
With regard to claim 16,  Pretorius et al. discloses wherein
the composite material is flame-retardant (see [0085] teaching “various weather-resistant metals” which is cited to read on the claimed is flame-retardant as it structurally capable of slowing down the spread of fire).
With regard to claim 17, Pretorius et al. discloses further comprising 
solar cells that are individually encapsulated before integration into a sub-structure, the sub-structure being operatively connected to the mounting structure (see Fig. 9 depicting solar cells in each SCE 9 that are individually encapsulated before integration/insertion into a sub-structure such as the array of SCE’s 9 depicted in Fig. 9, the sub-structure/array of SCE’s 9 being operatively connected to the cited mounting structure).
Claim(s) 1, 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nightingale et al. (EP 2 169 727 A1 included in applicant submitted IDS filed August 12, 2019).
With regard to claim 1, Nightingale et al. discloses a mounting structure for a solar PV module comprising:
a mounting assembly (102, Fig. 3)
constructed and arranged to be attached to a rooftop free of penetration of the rooftop weatherization layer (in light of [0091] of the instant specification, as originally filed, teaching attachment directly into the supporting structure of a roof avoids penetration of the roofing shingles and [0091] also teaching adhesives, ballasted or affixed by other means on flat roofs can also avoid penetration of the roofing material, the cited mounting assembly is cited to read on the claimed “constructed and arranged to be attached to a rooftop free of penetration of the rooftop weatherization layer” because it is depicted in Fig. 3 as having a planar bottom surface of 102 which is structurally capable of being attached directly to supporting structures of a roof such as planar rafters 348 of the roof and because it is depicted in Fig. 3 as having a planar bottom surface of 102 which is structurally capable of being adhered or affixed by other means on flat roof rafters 348).
With regard to claim 2, Nightingale et al. discloses further comprising 
a sheet-shaped foot with one or more locking members configured to lock into a solar module (such as depicted in Fig. 1-3, a sheet-shaped foot 110, or a thin planar sheet shaped component at the bottom, or foot of the cited mounting assembly, with one or more locking members 204/206 configured to lock into a solar module; see Fig. 4 and [0035]).
With regard to claim 4, Nightingale et al. discloses
constructed and arranged to be located under an existing composite shingle and physically attached to a supporting structure of the rooftop (the cited mounting structure is cited to read on the claimed “constructed and arranged to be located under an existing composite shingle and physically attached to a supporting structure of the rooftop” because it is depicted in Fig. 3 as physically attached to a supporting structure 348 of the rooftop and because it is depicted in Fig. 3 as having screws 130 which are structurally capable of mounting to a bottom portion of an inclined roof that has an existing composite shingle at the top of the inclined roof).
With regard to claim 6, Nightingale et al. discloses
constructed and arranged to be attached to the rooftop by fastening through the sheet-shaped foot, into an underlying structure of the roof beneath the rooftop weatherization layer so as to be free of penetration of the weatherization layer (the cited mounting structure is cited to read on the claimed “constructed and arranged to be attached to the rooftop by fastening through the sheet-shaped foot, into an underlying structure of the roof beneath the rooftop weatherization layer so as to be free of penetration of the weatherization layer” because it is depicted in Fig. 3 as attached to the rooftop by fastening through the cited sheet-shaped foot 110, into an underlying structure 348 of the roof which is structurally capable of mounting to a bottom portion of an inclined roof that has an existing composite shingle at the top of the inclined roof so as to be free of penetration of the weatherization layer).
With regard to claim 8, Nightingale et al. discloses
in which the locking members respectively define differing heights to allow the module to be mounted with a tilt in a favorable position with respect to a position of the sun (the cited one or more locking members is cited to read on the claimed “respectively define differing heights to allow the module to be mounted with a tilt in a favorable position with respect to a position of the sun” because they are depicted in Fig. 4 has having heights and depicted in Fig. 3 as a part of mounting assembly 102 which is structurally capable of being disposed on an inclined rooftop which would provide for each locking member to have a different vertical height as the structure is inclined which would allow for the solar module to be mounted with a tilt in a favorable position with respect to a position of the sun, such as at the tilt/incline of the inclined rooftop which would be in a position facing upward, or towards the sun for converting sunlight into electricity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretorius et al. (U.S. Pub. No. 2014/0000683 A1) in view of Woods et al. (U.S. Patent No. 8,207,442 B2).
With regard to claims 12-14, dependent claim 9 is anticipated by Pretorius et al. under 35 U.S.C. 102(a)(1) as discussed above. Pretorius et al. teaches a composite material, PET, fiber reinforced PPE+PS, etc. (see [0085]) but does not specifically teach the claimed composite material including glass fibers. 
However, Woods et al. teaches supporting substrate materials for solar cells (see Title). Woods et al. teaches polymer based composite materials which can include continuous glass fibers to reinforce the structure of the supporting substrate (see line 16- 35, column 5). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the protective sub-structure of Pretorius et al. to include glass fibers as suggested by Woods et al. because it would have provided structural reinforcement to the sub-structure. 

However, the size of the glass fiber is a result effective variable directly affecting the mechanical strength/properties of the glass fiber in which Woods et al. teaches should have high mechanical strength and reinforces the substrate composite material (see line 16-35, column 5). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the length and/or diameter of the glass fibers in the platform of Pretorius et al., as modified by Woods et al. above, and arrive at the claimed range for aspect ratio through routine experimentation (see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teshima et al. (U.S. Pub. No. 2014/0190562 A1 [0269])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 21, 2021